Richardson, Judge,
delivered the opinion of the court.
This record abounds in errors, but it is unnecessary to notice them. The judgment must be reversed; though the execution of the bond had been proved or even admitted on *29the trial, because the action on the administrator’s bond, in which the state was the obligee, can not be maintained in the name of the plaintiff. This point has been expressly decided in the case of the State to the use, &c., v. Moore, 19 Mo. 369.
The judgment is reversed,
the other judges concurring.